As filed with the Securities and Exchange Commission on July 27, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:February 29, 2013 Date of reporting period:May 31, 2012 Item 1. Schedules of Investments. Niemann Tactical Return Fund Schedule of Investments May 31, 2012 (Unaudited) Shares COMMON STOCKS - 25.26% Value Beverage Manufacturing - 0.76% Monster Beverage Corp. (a) $ 184,259 Book, Periodical, and Music Stores - 1.03% Barnes & Noble, Inc. (a) Hot Topic, Inc. Clothing Stores - 2.31% American Eagle Outfitters, Inc. Dillard's, Inc. - Class A The Gap, Inc. Ross Stores, Inc. Computer and Peripheral Equipment Manufacturing - 0.59% Apple, Inc. (a) Computer Systems Design and Related Services - 0.68% Sourcefire, Inc. (a) Data Processing, Hosting, and Related Services - 0.59% Aol, Inc. (a) Electrical and Electronic Goods Merchant Wholesalers - 0.61% TESSCO Technologies, Inc. Full-Service Restaurants - 0.52% Buffalo Wild Wings, Inc. (a) Gasoline Stations - 0.67% Susser Holdings Corp. (a) Health and Personal Care Stores - 1.13% Sally Beauty Holdings, Inc. (a) Ulta Salon Cosmetics & Fragrance, Inc. Lessors of Nonfinancial Intangible Assets (except Copyrighted Works) - 0.58% Virnetx Holding Corp. (a) Management of Companies and Enterprises - 0.69% Citizens Republic Bancorp, Inc. (a) Medical Equipment and Supplies Manufacturing - 1.12% Endologix, Inc. (a) VIVUS, Inc. (a) Motion Picture and Video Industries - 1.30% Carmike Cinemas, Inc. (a) Lions Gate Entertainment Corp. (a)(b) Office Administrative Services - 0.69% Advisory Board Co. (a) Oil and Gas Extraction - 0.86% Atlas Energy LP Other Fabricated Metal Product Manufacturing - 0.42% Sturm Ruger & Co., Inc. Other Food Manufacturing - 0.56% John B. Sanfilippo & Son, Inc. (a) Other General Merchandise Stores - 0.63% Tractor Supply Co. Other Miscellaneous Manufacturing - 0.55% Blyth, Inc. Other Support Services - 1.15% Liquidity Services, Inc. (a) Pharmaceutical and Medicine Manufacturing - 5.91% Affymax, Inc. (a) Akorn, Inc. (a) Alexion Pharmaceuticals, Inc. (a) Amylin Pharmaceuticals, Inc. (a) Pharmacyclics, Inc. (a) Questcor Pharmaceuticals, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Semiconductor and Other Electronic Component Manufacturing - 0.53% Mellanox Technologies Ltd. (a)(b) Software Publishers - 0.71% SXC Health Solutions Corp. (a)(b) Wireless Telecommunications Carriers (except Satellite) - 0.67% Equinix, Inc. (a) TOTAL COMMON STOCKS (Cost $5,047,060) EXCHANGE-TRADED FUNDS - 50.13% Consumer Discretionary Select Sector SPDR Fund iShares Nasdaq Biotechnology Index Fund iShares Dow Jones US Home Construction Index Fund Market Vectors Pharmaceutical ETF (a) PowerShares Insured National Municipal Bond Portfolio SPDR S&P Retail ETF SPDR Nuveen S&P High Yield Municipal Bond ETF (a) Vanguard Extended Duration Treasury ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $12,134,484) EXCHANGE-MONEY MARKET FUNDS - 14.52% Invesco STIT - Liquid Assets Portfolio - Institutional Class, 0.16% (c) TOTAL MONEY MARKET FUNDS (Cost $3,537,349) Total Investments in Securities (Cost $20,718,893) - 89.91% Other Assets in Excess of Liabilities - 10.09% NET ASSETS - 100.00% $ ETF Exchange - Traded Fund (a) Non-income producing security. (b) U.S. traded security of a foreign issuer (c)Rate shown is the 7-day yield as of May 31, 2012. Note 1 – Securities Valuation The Niemann Tactical Return Fund’s (the “Fund”) investments in equity securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities - Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of May 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks Accommodation and Food Services $ $
